DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application requires public availability of specific biological material to make and use the claimed invention. A rejection under the appropriate sections of 35 USC § 112 would have been made but for (1) evidence that the material is both known and readily available; (2) applicant’s statement (applicants declaration, etc.) indicating that an acceptable deposit of the specific biological material in compliance with the requirements under 37 CFR §§ 1.801-1.809 will be made with a recognized IDA, at or before the payment of the issue fee, in the event that the application should be determined to be allowable; or (3) an acceptable deposit of the specific biological material in compliance with the requirements under 37 CFR §§ 1.801-1.809 has already been made. Because viability testing of all deposits is required before they can be considered to meet the requirements of 37 CFR §§ 1.801-1.809, applicants are advised to perfect the deposit as early as is possible, and before the payment of the issue fee. Failure to perfect a deposit by the date of payment of the issue fee may result in abandonment of the application for failure to prosecute.
	On page 37, paragraphs 0164 and 0165, Applicant’s statement indicates that Applicant indicates that a deposit will be made in compliance with the terms of the Budapest Treaty.
Information Disclosure Statement
The listing of references on pages 35 and 36 of the specification is not a proper information disclosure statement.  37 CFR § 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The Title is objected to. The following title is suggested: HYBRID CARROT VARIETY NUN 89733 CAC.
The disclosure is objected to because of the following informalities: The Specification is objected to because of the missing deposit information throughout, for example in the Deposit Information on page 37.
Appropriate correction is required.
Claim Objections
Claims 16, 20 and 26 are objected to because of the following informalities:
	Claims 16 and 26 are objected to because the depend from claim 1 twice.
	At claim 20, line 1, “a plant” should read -- the plant -- in referring to claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At claims 1, 8, 10, 12-16, 19, 28 and 30, the missing limitation in “NCIMB _____” renders the claims indefinite because it fails to set forth the metes and bounds of the claims. Because all other claims depend from claim 1, they are also indefinite.
	At claim 1, line 2, “said carrot variety” lacks proper antecedent basis within the claim.
	Claim 4 is indefinite because it is unclear if the “seed of claim 1” produces carrot variety ‘NUN 89733 CAC’ or if the claim is directed to a progeny of carrot variety ‘NUN 89733 CAC’. Hence, the metes and bounds of the claim is unclear.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The indefiniteness of claim 4 is addressed above.
	For the purpose of this rejection, claim 4 is read as being directed to a plant grown from a seed produced by a carrot variety ‘NUN 89733 CAC’ plant, and thus being a progeny thereof.
	Applicant describes carrot variety ‘NUN 89733 CAC’ as being a hybrid produced by crossing “a male and female proprietary inbred line of Nunhems”.
	Applicant does not describe what the male and female inbred lines are. Applicant does not describe how the seed of carrot variety ‘NUN 89733 CAC’ in claim 1 is produced. Applicant does not describe the very broad genus of progeny plants of carrot variety ‘NUN 89733 CAC’ except by possible means of making.
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed.
	See University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424, 1433 (DC WNY 2003) which teaches knowing the "starting point" is not enough; that is little more than a research plan. The court held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.
Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Applicant claims a method of introducing a single locus conversion into carrot variety ‘NUN 89733 CAC’, said method comprising backcrossing an F1 progeny thereof with carrot variety ‘NUN 89733 CAC’, and a carrot plant produced therefrom.
	Applicant teaches that carrot variety ‘NUN 89733 CAC’ is a hybrid plant.
	Applicant does not teach what the parental lines of carrot variety ‘NUN 89733 CAC’ are only that at least the female line is proprietary on page 36 of the instant Specification.
	The instant claims are not enabled because one of skill in the instant art cannot introduce a single locus conversion into a hybrid plant by using said hybrid plant as the recurrent parent. The instant art would have required introducing a single locus conversion into one of or both of the parental lines (if they are inbred lines) and then making the hybrid cross. Applicant does not teach that either parental line is deposited or in anyway publicly available. Hence, it would have required undue trial and error experimentation for one of skill in the instant art to make and use the invention as claimed.
Conclusion
No claims are allowed.
The claims appear to be free of the prior art. The closest prior art is Freeman (U.S. 9,012,724 B2) who teaches hybrid carrot variety ‘Purple Snax’ which has similar characteristics, but has a purple core (Table 1, column 23) while the instant hybrid carrot has a yellow core (page 43 of the instant Specification).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663

ATTACHMENT TO THE OFFICE ACTION
Request for Information under 37 CFR § 1.105

1.		Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
2.	This request is being made for the following reasons:
Applicant is claiming a seed of hybrid carrot variety ‘NUN 89733 CAC’, but the instant specification fails to provide sufficient parental line information.  The requested information is required to make a meaningful and complete search of the prior art.
3.	In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
Please supply the breeding methodology and history regarding the development of the instant carrot variety.
a) Such information should include all of the public or commercial designations/denominations used for the original parental lines.
b) Information pertaining to the public availability of the original parental lines should be set forth.
c) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
d)  Are there any patent applications or patents in which siblings or parents of the instant plant are claimed?  If so, please set forth serial numbers and names of the siblings or parents.
4.	If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
5.		In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
6.	The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
7.	The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
8.	This requirement is an attachment to the enclosed Office Action.  A complete reply to the enclosed Office Action must include a complete reply to this requirement.  The time period for the reply to this requirement coincides with the time period for the reply to the enclosed Office Action. 

/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663